Citation Nr: 1228665	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California


THE ISSUE

Entitlement to apportionment of the service member's disability compensation benefits for his estranged spouse and two minor children in an amount in excess of $100.00 (US dollars) per month.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from August 1990 to August 1999.  The appellant is the service member's estranged spouse and the custodian of his two minor children. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a January 2005 Special Apportionment Decision by the Department of Veterans Affairs (VA) Regional Office (RO), in San Diego, California, which granted the appellant's claim for an apportionment of the Veteran's compensation benefits on behalf of her and the service member's two minor children, in the total amount of $100.00 (US dollars) per month.  (It is acknowledged that the Veteran has pursued claims with the Detroit RO.  However, the apportionment claim still stems from the San Diego RO.)

In connection with her appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge in January 2009.  Despite the scheduling of a hearing for the appellant, she subsequently failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Following a review of the appellant's claim, the Board, in March 2009, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to ensure that all of the parties had been provided with proper notification of the actions that had occurred with respect to the claim.  The claim has since been returned to the Board for review.  

Upon reviewing the development since March 2009, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to send to all of the parties copies of the statement of the case, along with the supplemental statements of the case, issued in this matter.  A review of the claims folder indicates that both parties were provided with the necessary documents and the claim has since been returned to the Board for review.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 


FINDINGS OF FACT

1.  The Veteran and the appellant have two children, both of which live with the appellant.  

2.  The Veteran is in receipt of VA disability compensation at the 40 percent rate.  The appellant has been granted an apportionment of $100.00 (US dollars).

3.  It has not been adequately demonstrated that the appellant experiences an increase in monthly expenses or has financial hardship.  




CONCLUSION OF LAW

The criteria for an increase in the amount of special apportionment of the Veteran's disability benefits on behalf of the spouse and minor children have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the service member/appellant or on his/her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The service member and the appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Factual Background

The evidence of record shows that the service member and the appellant were married on September [redacted], 1993.  Their two daughters were born November [redacted], 1993, and May [redacted], 1997.  Approximately three years after the service member's second daughter was born, the service member began receiving VA compensation benefits.  More specifically, in August of 2000, service connection was granted for a neck disability, a lower back disability, and a bilateral foot disorder.  The combined rating for the disabilities was 40 percent.  

On or about April 15, 2003, the appellant and the service member separated.  Shortly thereafter, the appellant sought an apportioned share of the service member's VA compensation benefits.  Upon reviewing of the documents provided by the appellant, the appellant was awarded a monthly share of benefits in the amount of $50.00 (US dollars).  Shortly after she was given the apportionment, the appellant came back to the RO asking that a higher apportionment be granted to her.  She stated that her expenses were as follows:

		Rent			$650.00 (US dollars) a month
		Utilities		$70.00 (US dollars) a month
		Groceries		$250.00 (US dollars) a month
		Recreation		$300.00 (US dollars) a month

She stated that she received disability benefits from the Social Security Administration (SSA) in the form of SSI disability benefits.  Nevertheless, she averred that she was not making enough money to pay all of her expenses and that the $50.00 (US dollars) that had been awarded to her should be higher.  Upon further review, in January 2005, the RO notified the appellant that it would increase her monthly entitlement amount to $100.00 (US dollars).  

The appellant was notified of the action that increased her benefits from $50.00 to $100.00 (US dollars).  However, after receiving said notification, the appellant submitted a notice of disagreement claiming that the increase was not enough and that a higher dollar amount should be assigned to her.  Following her claim, both parties (the appellant and her estranged spouse) were contacted and asked to provide additional monetary information concerning their monthly income and expenses.  The record reveals that the service member did not provide any additional information to the VA.  

After reviewing the available records, a breakdown of the income and expenses of the two parties appears to be as follows:

Item
Veteran
Appellant
VA Monthly Award (US dollars)
$481.00
$100.00
Other Monthly Income (US dollars)
$0.00
$525.00
Total Monthly Income (US dollars)
$481.00
$625.00
Monthly Expenses (US dollars)
$0.00
$970.00
Net Income After Expenses (US dollars)
$481.00 
-$345.00

Upon reviewing the expenses and income of both parties, the RO again concluded that an apportionment amount in excess of $100.00 (US dollars) could not be awarded to the appellant.  

II.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An apportionment decision, however, involves a determination as to how existing benefits are allocated between a Veteran and a claimed dependent.  The VCAA does not apply to decisions regarding how benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

Nevertheless, upon receipt of the appellant's claim, and prior to any adjudication of the matter, in correspondence to the appellant and the service member, each were notified of the requirements for an apportionment of the Veteran's benefits, and the information required from the parties.  Both parties received notification of the apportionment decisions and while the service member did not dispute the grant of the initial apportionment, he initially expressed disagreement with the award of the increased dollar amount.  Yet, after the service member initially disagreed with the increase in the apportionment amount, he failed to perfect his appeal.  Hence, this is not a "contested claim" for VA purposes. 

Both the service member and the appellant were provided with notice of type of information, largely financial, that would be relevant to an apportionment claim.  The Veteran provided no information, and the appellant provided very limited information.  The Board finds that all necessary notification and development has been accomplished, such as is possible in light of the limited information provided.  In this regard, the record does not otherwise indicate the presence of any additional existing evidence that is necessary for a fair adjudication, and which is within VA's ability to obtain. 

III.  Legal Criteria

VA law provides that if a veteran is not living with his or her spouse or his or her children are not in the veteran's custody, all or any part of the pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A "general" apportionment may be paid if the veteran is not residing with his or her spouse or if his or her children are not residing with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  See 38 C.F.R. § 3.450 (2011).  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2011).  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but pension may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his, or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451 (2011).  It is noted that, ordinarily, a special apportionment of more than 50 percent of a service member's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2011).

IV.  Analysis

Initially, the Board notes that in the current matter, the appellant has been awarded a special apportionment of the service member's VA disability benefits, not a general apportionment.  The appellant argues that the amount of the special apportionment should be increased. 

Nevertheless, neither the service member nor the appellant has been forthcoming regarding the VA's request that they submit copies of W2 forms, billing statements, tax returns, pay stubs, cancelled checks or other evidence confirming the amount of monthly income and expenses claimed by each one.  In this regard, the appellant has provided some financial information concerning her income and bills, but she has not provided documentation that would support the figures that she has provided to the VA.  She has only stated that she does not have adequate income and asks that even more of the service member's VA compensation benefits be provided to her.  In the Veteran's case, he has never provided any documentation concerning his income or expenses.  Moreover, not only has the Veteran been noncommunicative, per the claims folder, he has not kept VA apprised of how to contact him, and has, in essence, actively refused to provide the information and evidence that would be necessary to substantiate his claim.  

The Board is presented with the allegation of an increase in expenses and an implication of financial hardship yet there is insufficient evidence of record that shows that appellant has monthly expenses that exceed the amount she has previously reported.  Additionally, there is no evidence presented to show that the appellant and the Veteran's children have been deprived of adequate food, clothing, or shelter and that the apportionment should be greater than $100.00 (US dollars).  Based on the foregoing, the Board finds that the appellant's claim for an increase in the amount of the apportionment must be denied.  That is, there is insufficient information upon which to base a decision as to whether a higher rate of apportionment is warranted based on either a general or special apportionment of the Veteran's service-connected compensation benefits.  See 38 C.F.R. §§ 3.3450, 3.3451 (2011).


ORDER

Entitlement to apportionment of the service member's disability compensation benefits for his estranged spouse and two minor children in an amount in excess of $100.00 (US dollars) per month is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


